DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 8, 9, 13, 14, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brehm (US 20190324062).

Regarding claim 1, A measurement device, comprising: a housing sized and shaped to be held in a hand; a display supported by the housing; and processing circuitry operatively coupled to the display and to one or more sensor devices for obtaining measurements of electrical characteristics of an element under test, the processing circuitry being configured to operate in a measurement mode for detecting one or more defined electrical conditions, (“A multimeter, in accordance with some exemplary embodiments of the present invention, may comprise: a first module including a first enclosure housing: a first wireless communication interface, a first wired communication interface, a first measurement point, a second measurement point, and a first microcontroller configured to generate a first electrical signal from a first electrical quantity measured via the first measurement point or the second measurement point; and a second module including a second enclosure housing: a second wireless communication interface, a second wired communication interface, a third measurement point, and a second microcontroller configured to generate a second electrical signal from a second electrical quantity measured via the third measurement point, wherein: the first microcontroller and the second microcontroller are configured to execute a wired pairing protocol that establishes an exclusive communication between the first module and the second module; the first microcontroller and the second microcontroller are configured to communicate wirelessly after establishing the exclusive communication; the first microcontroller is configured to receive the second electrical signal from the second microcontroller to determine a first electrical parameter; and a display controller of the first module is configured to generate an output associated with the first electrical parameter” Brehm: paragraph 12)
wherein the processing circuitry, in the measurement mode, is configured to: operate the display in a first operating mode in which the display has a corresponding first illumination characteristic; receive a first set of measurements obtained via the one or more sensor devices; determine whether the first set of measurements satisfies a first set of criteria for detecting a first electrical condition in the element under test; and as a result of determining that the first set of measurements satisfies the first set of criteria, transition an operation of the display from the first operating mode to a second operating mode in which the display has a corresponding second illumination characteristic that is different than the first illumination characteristic of the first operating mode. (“The plurality of LED indicators 104 may include several LEDs that, via the display controller 101, may be turned on and off depending on various situations. For example, and without limitation, the plurality of LED indicators 104 may include a lethal voltage LED, an on/off LED, a battery low LED, an RF interface communication health LED, and a mode LED for each measurement mode the operator may be using. It is envisioned that the plurality of LED indicators 104 may provide indications to the operator by, without limitation, flashing on and off, remaining solid, changing colors, or any combination thereof. For example, the on/off LED may turn and remain green upon a successful powering on, the battery low LED may flash red to indicate that the battery pack 111 needs to be changed, and the RF interface communication health LED may turn one color to indicate good communication health and another color to indicate poor communication health. Other methods of providing notices to an operator via LEDs may be implemented without deviating from the spirit of the present invention” Brehm: paragraph 37)

Regarding claim 2, The measurement device of claim 1, wherein the first and second illumination characteristics are a luminance of light emitted or reflected by the display, wherein the display has a first luminance in the first operating mode, and the display has a second luminance in the second operating mode, the second luminance being different than the first luminance. (“The plurality of LED indicators 104 may include several LEDs that, via the display controller 101, may be turned on and off depending on various situations. For example, and without limitation, the plurality of LED indicators 104 may include a lethal voltage LED, an on/off LED, a battery low LED, an RF interface communication health LED, and a mode LED for each measurement mode the operator may be using. It is envisioned that the plurality of LED indicators 104 may provide indications to the operator by, without limitation, flashing on and off, remaining solid, changing colors, or any combination thereof. For example, the on/off LED may turn and remain green upon a successful powering on, the battery low LED may flash red to indicate that the battery pack 111 needs to be changed, and the RF interface communication health LED may turn one color to indicate good communication health and another color to indicate poor communication health. Other methods of providing notices to an operator via LEDs may be implemented without deviating from the spirit of the present invention” Brehm: paragraph 37; going from on to off would be considered a change in luminance)

Regarding claim 3, The measurement device of claim 1, wherein the first and second illumination characteristics are a color of light emitted or reflected by the display, wherein the display emits or reflects light of a first color in the first operating mode, and the display emits or reflects light of a second, different color in the second operating mode. (“The plurality of LED indicators 104 may include several LEDs that, via the display controller 101, may be turned on and off depending on various situations. For example, and without limitation, the plurality of LED indicators 104 may include a lethal voltage LED, an on/off LED, a battery low LED, an RF interface communication health LED, and a mode LED for each measurement mode the operator may be using. It is envisioned that the plurality of LED indicators 104 may provide indications to the operator by, without limitation, flashing on and off, remaining solid, changing colors, or any combination thereof. For example, the on/off LED may turn and remain green upon a successful powering on, the battery low LED may flash red to indicate that the battery pack 111 needs to be changed, and the RF interface communication health LED may turn one color to indicate good communication health and another color to indicate poor communication health. Other methods of providing notices to an operator via LEDs may be implemented without deviating from the spirit of the present invention” Brehm: paragraph 37)

Regarding claim 4, The measurement device of claim 1, wherein the first and second illumination characteristics are a flashing of light emitted or reflected by the display, wherein the display intermittently emits or reflects light in the second operating mode different than emission or reflection of light in the first operating mode. (“The plurality of LED indicators 104 may include several LEDs that, via the display controller 101, may be turned on and off depending on various situations. For example, and without limitation, the plurality of LED indicators 104 may include a lethal voltage LED, an on/off LED, a battery low LED, an RF interface communication health LED, and a mode LED for each measurement mode the operator may be using. It is envisioned that the plurality of LED indicators 104 may provide indications to the operator by, without limitation, flashing on and off, remaining solid, changing colors, or any combination thereof. For example, the on/off LED may turn and remain green upon a successful powering on, the battery low LED may flash red to indicate that the battery pack 111 needs to be changed, and the RF interface communication health LED may turn one color to indicate good communication health and another color to indicate poor communication health. Other methods of providing notices to an operator via LEDs may be implemented without deviating from the spirit of the present invention” Brehm: paragraph 37)

Regarding claim 8, The measurement device of claim 1, wherein the measurement device is a multimeter, (“A multimeter, in accordance with some exemplary embodiments of the present invention” Brehm: paragraph 12)
and wherein at least one of the first illumination characteristic or the second illumination characteristic indicates a range of measurement values that encompasses measurement values in the first set of measurements, but the first and second illumination characteristics are not alphanumeric or symbolic representations of a specific measurement value in the range of measurement values. (“The plurality of LED indicators 104 may include several LEDs that, via the display controller 101, may be turned on and off depending on various situations. For example, and without limitation, the plurality of LED indicators 104 may include a lethal voltage LED, an on/off LED, a battery low LED, an RF interface communication health LED, and a mode LED for each measurement mode the operator may be using. It is envisioned that the plurality of LED indicators 104 may provide indications to the operator by, without limitation, flashing on and off, remaining solid, changing colors, or any combination thereof. For example, the on/off LED may turn and remain green upon a successful powering on, the battery low LED may flash red to indicate that the battery pack 111 needs to be changed, and the RF interface communication health LED may turn one color to indicate good communication health and another color to indicate poor communication health. Other methods of providing notices to an operator via LEDs may be implemented without deviating from the spirit of the present invention” Brehm: paragraph 37)

Regarding claim 9, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 13, The measurement system of claim 9, wherein the set of sensor devices includes one or more terminals for selective connection and disconnection of one or more test probes that are configured to sense an electrical characteristic of an electric signal in an element under test. (“A multimeter, in accordance with some exemplary embodiments of the present invention” Brehm: paragraph 12)

Regarding claim 14, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 16, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 17, The method of claim 14, wherein operating the display screen in the first operating mode includes causing the display screen to not emit or reflect light, and wherein operating the display screen in the second operating mode includes causing the display screen to emit or reflect light. (“The plurality of LED indicators 104 may include several LEDs that, via the display controller 101, may be turned on and off depending on various situations. For example, and without limitation, the plurality of LED indicators 104 may include a lethal voltage LED, an on/off LED, a battery low LED, an RF interface communication health LED, and a mode LED for each measurement mode the operator may be using. It is envisioned that the plurality of LED indicators 104 may provide indications to the operator by, without limitation, flashing on and off, remaining solid, changing colors, or any combination thereof. For example, the on/off LED may turn and remain green upon a successful powering on, the battery low LED may flash red to indicate that the battery pack 111 needs to be changed, and the RF interface communication health LED may turn one color to indicate good communication health and another color to indicate poor communication health. Other methods of providing notices to an operator via LEDs may be implemented without deviating from the spirit of the present invention” Brehm: paragraph 37)


Regarding claim 18, the claim is interpreted and rejected as claim 3 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brehm in view of Official Notice.

Regarding claim 15, The method of claim 14, wherein detecting the presence of the first defined electrical condition comprises detecting electrical continuity between a first test point in the element under test and a second test point in the element under test, and wherein the first defined set of criteria includes a first range of resistance values is not specifically disclosed by Brehm. Brehm does disclose the device being a multimeter (“A multimeter, in accordance with some exemplary embodiments of the present invention” Brehm: paragraph 12). Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to have a multimeter device be able to detect electrical continuity between two points under test using a range of resistance values. Modifying Brehm to detect electrical continuity between two points under test using a range of resistance values would increase the overall functionality of the system by providing the user with additional features. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brehm according to Official Notice.

Regarding claim 20, The method of claim 14, further comprising receiving user input that sets the illumination characteristic of the display in at least one or both of the first and second operating modes is not specifically disclosed by Brehm. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to allow a user to modify the illumination characteristics of the display of an electronic device. Modifying Brehm to include the ability for a user to modify the illumination characteristic of the display would increase the overall usability of the system by providing the user with customizable features. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brehm according to Official Notice.

Regarding claim 21, The method of claim 14, wherein the measurement result is a resistance measurement generated based on a calculation involving the first set of measurements, and the first defined electrical condition is an electrical continuity in the element under test detected by the measurement device as a result of the resistance measurement satisfying the first defined set of criteria is not specifically disclosed by Brehm. Brehm does disclose the device being a multimeter (“A multimeter, in accordance with some exemplary embodiments of the present invention” Brehm: paragraph 12). Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to have a multimeter device be able to detect resistance values and electrical continuity. Modifying Brehm to detect resistance values and electrical continuity would increase the overall functionality of the system by providing the user with additional features. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brehm according to Official Notice.

Regarding claim 22, The method of claim 14, wherein the measurement device is a multimeter, and wherein the illumination characteristic of the display screen of the multimeter indicates a range of measurement values that encompasses measurement values in the first set of measurements, but the illumination characteristic is not an alphanumeric or symbolic representation of a specific measurement value in the range of measurement values is not specifically disclosed by Brehm. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to display the results of a measurement as a range of values using non-alphanumeric or symbolic representation of a specific measurement value in the range of values. Modifying Brehm to use a non-alphanumeric or symbolic representation of a specific measurement value in the range of values would increase the ability to customize the display to the user’s desired display and make the device more usable for that user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brehm according to Official Notice.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brehm in view of Rodriguez (US 20180136260).

Regarding claim 12, The measurement system of claim 9, wherein the set of sensor devices includes one or more sensors configured to sense an electrical characteristic of an electric signal in an element under test without galvanically contacting the element under test is not specifically disclosed by Brehm. Rodriguez discloses a non-contact current measuring device (“A non-contact current measurement system may be summarized as including: an adjustable clamp assembly which selectively clamps an insulated wire and may locate the wire in a defined position; a position feedback sensor that, in operation, generates a position feedback sensor signal indicative of a diameter of the insulated wire clamped in the adjustable clamp assembly; a magnetic field sensor positioned proximate the adjustable clamp assembly, wherein in operation the magnetic field sensor generates a magnetic field sensor signal that is indicative of at least one characteristic of a current flowing through the insulated wire clamped in the adjustable clamp assembly; and at least one processor communicatively coupled to the position feedback sensor and the magnetic field sensor, wherein in operation the at least one processor: receives the position feedback sensor signal from the position feedback sensor; receives the magnetic field sensor signal from the magnetic field sensor; and determines at least one characteristic of the current flowing through the insulated wire based at least in part on the received position feedback sensor signal and the magnetic field sensor signal” Rodriguez: paragraph 5). Modifying Brehm to include a non-contact current measuring feature would increase the functionality of the system by providing the user with additional means to measure electrical characteristics. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brehm according to Rodriguez.

Allowable Subject Matter
Claims 5, 6, 7, 10, 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689